Judgment, Supreme Court, New York County (Marcy L. Kahn, J., at suppression hearing; Edwin Torres, J, at plea and sentence), rendered January 16, 2007, convicting defendant of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s well-reasoned and detailed findings of facts and credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d *407759, 761 [1977]). The People established, by clear and convincing evidence, that an occupant of the apartment consented to the police entry (see People v Gonzalez, 39 NY2d 122 [1976]). The evidence also supported the court’s alternative finding that the officers’ entry was justified under the emergency doctrine (see People v Mitchell, 39 NY2d 173, 177-178 [1976], cert denied 426 US 953 [1976]).
The surcharges and fees were properly imposed (see People v Guerrero, 12 NY3d 45 [2009]). Concur—Gonzalez, P.J., Buckley, Catterson, McGuire and Renwick, JJ.